Citation Nr: 0313964	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than December 15, 
1998, for the grant of service connection for bilateral 
sensorineural hearing loss.

(The issues of entitlement to service connection for 
peripheral neuropathy, an initial compensable evaluation for 
bilateral hearing loss, and an effective date earlier than 
February 1, 1996, for a 100 percent disability evaluation for 
post-traumatic stress disorder (PTSD) will be addressed in a 
later decision).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active service from March 1966 to October 
1969.

This appeal before the Board of Veterans' Appeals (Board) is 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Honolulu, Hawaii.  The Board Remanded the matter in February 
2001 for due process purposes.  The veteran was subsequently 
afforded a personal hearing before the undersigned Veterans 
Law Judge in December 2002.  A transcript of the hearing has 
been associated with the claims folders.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for peripheral 
neuropathy, an initial compensable evaluation for bilateral 
hearing loss, and an effective date earlier than February 1, 
1996, for a 100 percent disability evaluation for PTSD.  38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the Board 
will provide notice of the development as required by 38 
C.F.R. § 20.903 (2002).  The veteran will also be given to 
opportunity to waive RO consideration of this evidence.  
After giving the notice and reviewing the response received 
by the veteran, the Board will again consider the appeal.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran did not appeal a January 1993 rating action 
that denied service connection for bilateral sensorineural 
hearing loss.

3.  The veteran appealed a March 1996 rating action that 
denied service connection for bilateral sensorineural hearing 
loss; however, in a written statement dated in July 1998, he 
withdrew his appeal.

4.  A request to reopen the claim for service connection for 
bilateral sensorineural hearing loss was received from the 
veteran on December 15, 1998.


CONCLUSION OF LAW

1.  The January 1993 and March 1996 rating actions that 
denied service connection for bilateral sensorineural hearing 
loss are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.204(c), 20.1103 (2002).

2.  An effective date earlier than December 15, 1998, for the 
grant of service connection for bilateral sensorineural 
hearing loss is not warranted.  38 U.S.C.A. § 5110(a)(b) 
(West 2002); 38 C.F.R. § 3.400(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Finality of January 1993 and March 1996 Rating Actions

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2002).  
Ordinarily, the substantive appeal must be filed within 60 
days from the date the RO mails the statement of the case to 
the appellant, or within the remainder of the 1-year period 
from the date of mailing of the notice of the result of the 
initial review or determination.  38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.302(b) (2002).

Here, by a rating action dated in January 1993, the veteran 
was denied service connection for bilateral sensorineural 
hearing loss.  The RO notified the veteran of this decision.  
The veteran filed a notice of disagreement in March 1993.  He 
was furnished a statement of the case on March 11, 1993.  The 
one-year appeals period would therefore have expired one year 
after "the date of mailing of the notice of the result of 
the initial review or determination." 38 U.S.C.A. § 
7105(b)(1) (West 2002).  There is no evidence, nor has it 
been contended, that the veteran filed a timely substantive 
appeal with the January 1993 decision.  The January 1993 
decision is therefore final.  38 C.F.R. 20.1103

There is also evidence that the veteran filed a request to 
reopen his claim for service connection for bilateral 
sensorineural hearing loss in October 1995, and that service 
connection was denied in March 1996.  A notice of 
disagreement was received from the veteran in April 1996.  
Following the issuing of a statement of the case, the veteran 
perfected his appeal in July 1996 by filing a substantive 
appeal.  However, in a statement received in July 1998, the 
veteran withdrew his appeal for service connection for 
hearing loss.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  As there was no timely substantive 
appeal, the March 1996 rating decision became final a year 
after mailing of notification to him of the decision.  
38 C.F.R. §§  3.104, 20.302, 20.1103.

B.  Earlier Effective Date 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. 
§ 3.400(a).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.160(e) (2002).  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q),(r).

As discussed above, the record reflects final RO decisions 
dated in January 1993 and March 1996, which denied service 
connection for bilateral sensorineural hearing loss.  38 
U.S.C.A. § 7105 (West 2002).  Absent revision based upon 
clear and unmistakable error in those prior final decisions, 
the decisions remain final as to the denial of service 
connection.  See 38 C.F.R. § 3.105 (2002).  The veteran has 
not argued that there was clear and unmistakable error in the 
January 1993 or March 1996 rating actions.  He has merely 
asserted that service connection for hearing loss should be 
effective the date that he initially filed his claim for 
benefits.  Such an argument fails to rise to the level of 
clear and unmistakable error.  

The currently assigned effective date is December 15, 1998, 
the date of receipt of the veteran's claim to reopen 
following the final disallowance of his claim.  Such was 
assigned based on application of 38 C.F.R. § 3.400.  The RO 
found that this was the earliest date of the veteran's claim 
to reopen.  The Board has reviewed the evidence to determine 
whether a claim, formal or informal, was made prior to that 
date.  However, the Board finds that the RO did not receive 
any correspondence evidencing the veteran's intent to reopen 
his hearing loss claim prior to December 15, 1998. 

The Board must therefore conclude that there is presently no 
legal basis for assignment of an effective date prior to 
December 15, 1998, the date of receipt of the veteran's 
application to reopen a claim of entitlement to service 
connection for bilateral sensorineural hearing loss.  The 
claim for an earlier effective date must therefore be denied.  
In so deciding, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107(b) (West 2002).

Finally, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326 (2002) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran was notified of the VCAA 
and evidence necessary to substantiate his case in a March 
2001 letter. Further, it appears that all relevant evidence 
identified by the veteran was associated with the claims 
file. Specifically, the evidence that has been associated 
with the claims file consists of the veteran's VA and private 
medical records, and statements, as well as arguments and 
hearing testimony, made by the veteran in support of his 
claim.

Given the foregoing, the Board concludes that the veteran has 
received notice and the assistance contemplated by law.  
Adjudication of this appeal, without further development or 
remand, poses no risk to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
The Board concludes, therefore, that a decision on the merits 
does not violate the VCAA, nor prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an effective date earlier than December 15, 
1998, for the grant of service connection for bilateral 
sensorineural hearing loss is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

